
	

115 HR 4785 RH: American Customer Information Protection Act
U.S. House of Representatives
2018-01-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 510
		115th CONGRESS2d Session
		H. R. 4785
		[Report No. 115–663]
		IN THE HOUSE OF REPRESENTATIVES
		
			January 12, 2018
			Mr. Huizenga (for himself and Mr. Hultgren) introduced the following bill; which was referred to the Committee on Financial Services
		
		
			May 7, 2018
			Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
		
		A BILL
		To prohibit the consolidated audit trail from accepting personally identifying information, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the American Customer Information Protection Act. 2.No acceptance of personally identifying information (a)In generalThe consolidated audit trail may not accept personally identifying information.
 (b)Exception for large tradersSubsection (a) shall not apply to information accepted by the consolidated audit trail in connection with large traders.
 (c)DefinitionsFor purposes of this section: (1)Consolidated audit trailThe term consolidated audit trail means the consolidated audit trail created by the national market system plan approved pursuant to section 242.613 and section 242.608 of title 17, Code of Federal Regulations (or any successor regulation).
 (2)Large traderThe term large trader has the meaning given that term under section 13(h)(8) of the Securities Exchange Act of 1934 (15 U.S.C. 78m(h)(8)).
 (3)Personally identifying informationThe term personally identifying information includes— (A)Social Security numbers;
 (B)individual taxpayer identification numbers; (C)other customer identifying information, when taken alone or together, sufficient to identify an individual, such as names, addresses, dates of birth, account numbers; and
 (D)any other information the Securities and Exchange Commission determines could be defined as personally identifying information.
					
	
		May 7, 2018
		Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
